internal_revenue_service number release date index number -------------------------------------------------- ------------------- ----------------------------- in re ---------------------------------------- department of the treasury washington dc third party communication date of communication none person to contact ------------------------------ id no ------------- ------------------------------------------------------ telephone number --------------------- refer reply to cc psi b04 plr-120310-08 date date legend legend decedent city country state museum date x y dear ------------ ----------------------------- --------------- --------- ------------- ---------------------------------------------------------------------- ----------------------- --------- ---- this is in response to your authorized representative’s letter dated date requesting rulings under sec_2055 of the internal_revenue_code the facts submitted and the representations made are as follows decedent died on date a united_states citizen domiciled in state in her will decedent bequeathed dollar_figurex in trust to city in country to be used for charitable purposes and y paintings to museum located in city city is a municipality of country that engages in public functions that are not charitable but are authorized by law museum is a department of the municipal government of city dedicated to the encouragement of the arts it is a public entity thus it does not have any articles of incorporation or association its purpose and function are the housing and display of its collections of art work to the public these collections are held by museum in trust for the exclusive benefit of the public and are inalienable museum has tax exempt status under country law and gratuitous transfers to it are exempt from country transfer_taxes you have requested the following rulings the bequest of dollar_figurex to city will qualify for a charitable deduction under sec_2055 and the bequest of y paintings to museum will qualify for a charitable deduction under sec_2055 and or sec_2055 plr-120310-08 law and analysis sec_2055 provides in relevant part that for purposes of the federal estate_tax the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests to or for_the_use_of the united_states any state any political_subdivision thereof or the district of columbia for exclusively public purposes to or for_the_use_of any corporation organized and operated exclusively for religious charitable scientific literary or educational_purposes including the encouragement of art or for the prevention of cruelty to children or animals provided no part of the net_earnings of which inures to the benefit of any private stockholder or individual which is not disqualified for tax exemption under sec_501 by reason of attempting to influence legislation and which does not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office to a trustee or trustees but only if such contributions or gifts are to be used by such trustee or trustees exclusively for religious charitable scientific literary or educational_purposes or for the prevention of cruelty to children or animals such trust would not be disqualified for tax exemption under sec_501 by reason of attempting to influence legislation and such trustee or trustees does not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office sec_20_2055-1 of the estate_tax regulations provides that the charitable deduction under sec_2055 is not limited in the case of estates of citizens or residents of the united_states to transfers to domestic corporations or associations or to trustees for use within the united_states revrul_74_523 1974_2_cb_304 concludes that a gift to a foreign government or political_subdivision to be used exclusively for charitable purposes qualifies for an estate_tax charitable deduction under sec_2055 the revenue_ruling cites with approval 438_f2d_684 1st cir in which an estate_tax charitable deduction was allowed for a transfer to a hospital corporation owned by a canadian municipality 436_f2d_799 2nd cir in which the deduction was allowed for the value of a coin collection bequeathed to a foreign_country for perpetual exhibition in a museum and 436_f2d_458 ct_cl in which the deduction was allowable for a bequest to a german city on the condition that it be used for the construction or improvement of a home for the aged the revenue_ruling states that deductions under sec_2055 will be disallowed for bequests of property to foreign governments or political subdivisions thereof if the use of plr-120310-08 the property is not limited to exclusively charitable purposes within the meaning of sec_2055 and sec_2055 based upon the facts submitted and the representations made we conclude that the bequest of dollar_figurex to city qualifies for a charitable deduction under sec_2055 and that the bequest of y paintings to museum qualifies for a charitable deduction under sec_2055 and except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter further no opinion is expressed or implied regarding the consequences of any estate_tax treated between country and the united_states see sec_894 and sec_7852 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely lorraine e gardner lorraine e gardner senior counsel branch passthroughs special industries enclosures copy for sec_6110 purposes cc
